It appears to this court that the plea which was plead in bar of the complainant’s (now appellant’s) suit, in the court below, should not have been determined to be good, inasmuch as the caveat therein referred to was not exhibited to prove that the caveat was entered for the same land that is now in contest; and, moreover, it appears that the court below dismissed the appellant’s bill without examining into the legality of the entry and survey under which the appellees claim: Therefore, it is decreed and ordered that the decree aforesaid be reversed and set aside, that the cause be remanded to the court from whence it came, proceedings to be had therein to commence at the plea, which is ordered to be certified to the said court.